Citation Nr: 0612464	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-34 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
for the cause of the veteran's death, pursuant to 38 U.S.C.A. 
§ 1151.  



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who died in December 1998, served on active duty 
from January 1944 to January 1946.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an RO rating decision rendered in April 2003.  



FINDINGS OF FACT

1.  The veteran died in December 1998 as the result of sepsis 
and respiratory failure due to or as the consequence of 
cancer of the lung.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The veteran is not shown to have developed sepsis due to 
VA dental treatment  

4.  Neither the fatal respiratory failure or sepsis nor the 
underlying lung cancer is shown or claimed to have been the 
result of negligence or other requisite fault on the part of 
VA health care providers or to have been due to an event that 
was not reasonably foreseeable.  



CONCLUSION OF LAW

DIC benefits based on the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151 are not 
payable.  38 U.S.C.A. § 1151(a), 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.361 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of her claim for DIC 
benefits under 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

In March 2002, the RO received the veteran's application for 
survivor's benefits based on the veteran's death (VA Form 21-
534).  She specifically contended that such death was the 
result of treatment in a VA medical facility and that she was 
claiming death benefits under 38 U.S.C.A. § 1151.  

In a letter, dated in November 2002, the RO acknowledged that 
the appellant had filed a claim for survivor's benefits or 
DIC.  

The RO notified the appellant and her representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the appellant's claim; (2) 
the information and evidence that VA would seek to provide; 
(3) the information and evidence that the appellant needed to 
provide, such as the name and address of the person, company, 
or agency who records relevant to her claim; and (4) the need 
to furnish VA any other information or evidence in the 
appellant's possession that pertained to her claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the appellant's 
responsibility to make sure that it received all of the 
evidence necessary to support her claim.  

The RO told the appellant where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified her of what to do if she had questions or 
needed assistance and provided a telephone number, computer 
site, and address where she could get additional information.  

Moreover, the Statement of the Case (SOC) and the 
Supplemental Statements of the Case (SSOC's) notified the 
appellant and her representative of the evidence needed to 
establish the benefits sought.  Indeed, the SOC set forth the 
relevant text of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.159.  

The SOC and SSOC's also notified the appellant and her 
representative of the evidence which had been obtained in 
support of the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

As noted, the appellant was provided with notice with respect 
to her claim for DIC, but she was not provided with notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for DIC.  

Despite the inadequate notice provided to the appellant on 
the degree of disability and effective date elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  

As the Board finds that the preponderance of the evidence is 
against the appellant's claim for DIC, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the appellant in the development of 
evidence necessary to support her claim.  It appears that all 
relevant evidence identified by the appellant has been 
obtained and associated with the claims folder.  

In this regard, she has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support her claim.  

Indeed, since the issuance of the SOC and SSOC's, the 
appellant and her representative have been given the 
opportunity to present additional evidence and argument; and 
in March 2006, the RO received the representative's informal 
hearing presentation.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the claim 
for DIC.  As such, there is no prejudice to the appellant due 
to a failure to assist her with that claim.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the appellant in the 
development of that claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Facts and Analysis

The appellant asserts that the veteran's death was due, at 
least in part, to dental treatment administered by VA in the 
fall of 1998.  

She reports that, following treatment for cancer in 1969, the 
veteran had been advised to have antibiotics administered 
during any dental treatment.  She claims this was stressed by 
a private physician who had treated the veteran's cancer in 
1969.  

The appellant notes that, in the fall of 1998, the veteran 
required dental treatment at a VA medical center (MC).  She 
states that the veteran advised the VA dental health care 
providers of his need for antibiotics but that they ignored 
his warnings and proceeded without such medication.  

The appellant contends that the failure to administer 
antibiotics led to the veteran's development of sepsis which 
contributed in causing his death.  Accordingly, she maintains 
that she is entitled to DIC for the cause of the veteran's 
death under 38 U.S.C.A. § 1151.  

DIC shall be awarded for a qualifying death of a veteran in 
the same manner as if such death were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

A qualifying death is one which is not the result of the 
veteran's willful misconduct but was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, either by a VA 
employee or in a VA facility, and the proximate cause of the 
disability or death was-(A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  
38 C.F.R. § 3.361(d)(1).  

The evidence shows that, during VA treatment in May 1998, it 
was recommended that the veteran have dental work performed.  

In August 1998, the veteran was seen by the VA dental 
service.  Prophylaxis, extractions, and a lower partial set 
of dentures were recommended.  Neither the veteran nor the 
dentist mentioned the need for antibiotic therapy in 
association with any dental work.  The VA outpatient records 
show that, on August 31, 1998, the veteran was cleared to 
have dental work, including a full mouth extraction and new 
dentures.  There was no recorded evidence of the need for 
antibiotic therapy.  

On October 7, 1998, the veteran underwent multiple 
extractions at a VA dental clinic.  He was advised of and 
verbally understood alternative treatment plans and possible 
complications.  No antibiotic therapy was administered.  
Starting at the end of October 1998, the veteran was treated 
by VA on several occasions, primarily for right shoulder 
pain.  Subsequent workup revealed lung cancer in the right 
lower lobe.  

During treatment, the veteran was noted to have developed 
sepsis in December 1998 in the final stages of his period of 
hospitalization.  The veteran was begun on antibiotics at 
that time.  

There is no evidence during the preliminary consultation in 
August 1998 or during the surgery in October 1998 that 
antibiotic therapy was required in connection with dental 
treatment or other medical care prior thereto.  In fact, the 
Board notes that the August 1998 report shows that the 
veteran's health was good.  Moreover, the evidence shows that 
the surgery was performed with the veteran's informed 
consent.  

Additionally, there is no competent evidence associated with 
the subsequent VA treatment, including that rendered during 
the veteran's final hospitalization, to show that the sepsis 
was caused by the VA dental care rendered the veteran in this 
case.  

It also is neither shown nor asserted that the sepsis was the 
result other negligence or fault on the part of VA or an 
event that was not reasonably foreseeable.  

The only reports to the contrary come from the appellant.  As 
a lay person, however, she is only qualified to report on 
matters which are capable of lay observation.  

She is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Therefore, her opinion, without more, cannot be considered 
competent evidence that the veteran's was due to the claimed 
improper care administered by VA.  Absent such evidence, DIC 
benefits in this case are not warranted.  




ORDER

DIC benefits based on the cause of the veteran's death, 
pursuant to 38 U.S.C.A. § 1151 are denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


